—Order, Supreme Court, New York County (Herman Cahn, J.), entered August 30, 1999, after a nonjury trial, dismissing the complaint as against defendants-respondents, and judgment, same court and Justice, entered thereon on September 21, 1999, unanimously affirmed, with costs.
Defendants-respondents’ statements concerning predictions *5of future events cannot form the basis for a fraud cause of action (see, Beltrone v General Schuyler & Co., 223 AD2d 938, 941). In any event, the record supports the court’s determination that plaintiff failed to prove, by clear and convincing evidence (see, Abrahami v UPC Constr. Co., 224 AD2d 231, 234), the elements of its fraud claims against defendants-respondents (see, Lama Holding Co. v Smith Barney, 88 NY2d 413, 421). Concur — Sullivan, P. J., Rosenberger, Mazzarelli and Andrias, JJ.